Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-2, 4, 7, 19-20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Lee (US Pub No. 2018/0182452) in view of Chao et al. .
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Lee discloses a memory system comprising: a memory device (item 110 of figure 1) suitable for storing data; and a controller (item 130 of figure 1) suitable for controlling the memory device, wherein the controller (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Lee discloses that the memory system 110 may include a memory device 150 and a controller 130. The memory device 150 may store data for the host 120 and the controller 130 may control data storage into the memory device 150.  See para 52-55)

    PNG
    media_image1.png
    940
    729
    media_image1.png
    Greyscale

comprises: a power manager (item 140 of figure 1) suitable for deciding whether to operate in a power saving mode based on current time (in Lee, the controller 130 may include a host interface (I/F) unit 132, a processor 134, an error correction code (ECC) unit 138, a Power Management Unit (PMU) 140, a NAND flash controller (NFC) 142 and a memory 144 all operatively coupled via an internal bus.  See para 59-63).   But Lee does not specifically disclose a phase locked loop suitable for generating a clock whose frequency is lowered depending on the deciding whether to operate in the power saving mode.  However Chao et al. disclose M-PHY circuit (item 110M of figure 2) including a phase locked loop (item 214 of figure 2) suitable for generating a clock whose frequency or clock signal for the controller (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Chao discloses the M-PHY circuit 118M may comprise a phase-locked loop (PLL) 214. For example, the UFS controller 118U may store and update some information in the registers 212, to allow the system 110S (e.g. the microprocessor 112) to monitor the UFS controller 118U according to the information, where the information may indicate statuses or states of the UFS controller 118U, but the present invention is not limited thereto. The M-PHY circuit 118M may utilize the PLL 214 as a clock source, and may perform physical layer operations (operations of the physical layer) according to the clock generated by the PLL 214.  See para 23-24).

    PNG
    media_image2.png
    898
    424
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chao et al. into the teachings of Lee because each of Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Chao et al. with Lee according to known methods would have yielded predictable results, using the techniques of Chao et al. would have improved Lee in the same way, and applying the techniques of Chao et al. to improve Lee would have yielded (in Lee, The controller 130 may include a host interface (I/F) unit 132, a processor 134, an error correction code (ECC) unit 138, a Power Management Unit (PMU) 140, a NAND flash controller (NFC) 142 and a memory 144 all operatively coupled via an internal bus.  See para 59).  But Lee or Chao et al. do not disclose the processor for operating at reduced speed base the monitored clock.  However Kim discloses PMIC including a RTC that reduce the speed of the NAD processor based on the real-time information (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Kim discloses the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64).




    PNG
    media_image3.png
    979
    826
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to known methods would have yielded predictable results, using the techniques of Kim would have improved Lee and Chao et al. in the same way, and applying the techniques of Kim to improve Lee and Chao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to reduce the power consumption in memory system). [See MPEP 2143].
In regard to claim 2, Kim discloses wherein the power manager determines the current time based on time information received from a host (in Kim, PMIC including a RTC that reduce the speed of the NAD processor based on the real-time information (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Kim discloses the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to known methods would have yielded predictable results, using the techniques of Kim would have improved Lee and Chao et al. in the same way, and applying the techniques of Kim to improve Lee and Chao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to reduce the power consumption in memory system). [See MPEP 2143].
In regard to claim 4, Lee discloses wherein the controller further comprises a memory (item 144 of figure 1) and the power manager stops power supply to a part of the memory depending on the deciding whether to operate in the power saving mode (in Lee, a PMC module 570 checks the job loads in the controller 130 and the memory device 150 through the command jobs and a command job list in the job parsing module 510 and the sub-jobs and the sub-job list in the sub-job queuing module 520. In this regard, the PMC module 570 may calculate, through the command jobs, the command job list, the sub-jobs and the sub-job list, entire energy consumption needed when the sub-job modules 530 perform, in the respective memory dies 610 to 695 of the memory device 150, logical-unit-sized erase sub-jobs queued in the sub-job queuing module 520. In order to minimize the energy consumption, the PMC module 570 interactively and dynamically controls energy levels and operating clocks of the sub-job modules 530.  See para 94-95).
In regard to claims 7, 20, Kim discloses wherein the power manager decides whether to operate in the power saving mode when the current time which has been in an active time zone enters an inactive time zone (in Kim, the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64-65).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to known methods would have yielded predictable results, using the techniques of Kim would have improved Lee and Chao et al. in the same way, and applying the techniques of Kim to improve Lee and Chao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, 
In regard to claim 19, Lee discloses a controller for controlling a memory device, the controller (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Lee discloses that the memory system 110 may include a memory device 150 and a controller 130. The memory device 150 may store data for the host 120 and the controller 130 may control data storage into the memory device 150.  See para 52-55)

    PNG
    media_image1.png
    940
    729
    media_image1.png
    Greyscale



comprising:  a processor suitable for operating in response to the clock (in Lee, The controller 130 may include a host interface (I/F) unit 132, a processor 134, an error correction code (ECC) unit 138, a Power Management Unit (PMU) 140, a NAND flash controller (NFC) 142 and a memory 144 all operatively coupled via an internal bus.  See para 59).  But Lee does not specifically disclose a phase locked loop suitable for generating a clock whose frequency is lowered depending on the deciding whether to operate in the power saving mode.  However Chao et al. disclose M-PHY circuit (item 110M of figure 2) including a phase locked loop (item 214 of figure 2) suitable for generating a clock whose frequency or clock signal for the controller (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Chao discloses the M-PHY circuit 118M may comprise a phase-locked loop (PLL) 214. For example, the UFS controller 118U may store and update some information in the registers 212, to allow the system 110S (e.g. the microprocessor 112) to monitor the UFS controller 118U according to the information, where the information may indicate statuses or states of the UFS controller 118U, but the present invention is not limited thereto. The M-PHY circuit 118M may utilize the PLL 214 as a clock source, and may perform physical layer operations (operations of the physical layer) according to the clock generated by the PLL 214.  See para 23-24).

    PNG
    media_image2.png
    898
    424
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chao et al. into the teachings of Lee because each of Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Chao et al. with Lee according to known methods would have yielded predictable results, using the techniques of Chao et al. would have improved Lee in the same way, and applying the techniques of Chao et al. to improve Lee would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to reduce the power consumption in memory system). [See MPEP 2143].  But Lee or Chao et al. disclose a power manager suitable for receiving time information regarding a current time from a host and generating a signal based on the time information, wherein the phase locked loop decreases a frequency of the clock in response to (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Kim discloses the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64).

    PNG
    media_image3.png
    979
    826
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to known methods would have yielded predictable results, using the techniques of Kim would have improved Lee and Chao et al. in the same way, and applying the techniques of Kim to improve .

	Claims 10-11, 13, 16 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Lee in view of Kim.
10. An operation method of a memory system which includes a memory device and a controller suitable for controlling the memory device (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Lee discloses that the memory system 110 may include a memory device 150 and a controller 130. The memory device 150 may store data for the host 120 and the controller 130 may control data storage into the memory device 150.  See para 52-55)

    PNG
    media_image1.png
    940
    729
    media_image1.png
    Greyscale



the operation method comprising: deciding whether to operate in a power saving mode based on current time (in Lee, the controller 130 may include a host interface (I/F) unit 132, a processor 134, an error correction code (ECC) unit 138, a Power Management Unit (PMU) 140, a NAND flash controller (NFC) 142 and a memory 144 all operatively coupled via an internal bus.  See para 59-63).  But Lee does not disclose lowering the frequency of a clock to generate a low frequency clock when deciding to operate in the power saving mode.  However Kim discloses PMIC including a RTC that reduce the speed of the NAD processor based on the real-time information (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Kim discloses the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64).

    PNG
    media_image3.png
    979
    826
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into teachings of Lee because each of Lee and Kim teach power saving in the memory system and further, because combining the prior art elements of Kim with Lee 
In regard to claim 11, Kim discloses wherein the power manager determines the current time based on time information received from a host (in Kim, PMIC including a RTC that reduce the speed of the NAD processor based on the real-time information (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Kim discloses the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to 
In regard to claim 13, Lee discloses wherein the controller further comprises a memory (item 144 of figure 1) and the power manager stops power supply to a part of the memory depending on the deciding whether to operate in the power saving mode (in Lee, a PMC module 570 checks the job loads in the controller 130 and the memory device 150 through the command jobs and a command job list in the job parsing module 510 and the sub-jobs and the sub-job list in the sub-job queuing module 520. In this regard, the PMC module 570 may calculate, through the command jobs, the command job list, the sub-jobs and the sub-job list, entire energy consumption needed when the sub-job modules 530 perform, in the respective memory dies 610 to 695 of the memory device 150, logical-unit-sized erase sub-jobs queued in the sub-job queuing module 520. In order to minimize the energy consumption, the PMC module 570 interactively and dynamically controls energy levels and operating clocks of the sub-job modules 530.  See para 94-95).
In regard to claim 16, Kim discloses wherein the power manager decides whether to operate in the power saving mode when the current time which has been in an active time zone enters an inactive time zone (in Kim, the PMIC 32 supplies power to terminal controller 33 and includes a RTC (Real-Time Clock) unit 32a. PMIC 32 is turned on by terminal controller 33 (FIG. 4). PMIC 32 includes a plurality of power regulators which control the supply power to NAD processor 31 and a RF module (not shown). PMIC 32 drives RTC unit 32a based on time information received from NAD processor 31 and a clock oscillator (not shown) operatively coupled to PMIC 32. NAD processor 22 is configured to process various call signals between a base station and the terminal using mobile (wireless) communication technology, as well as modulate/demodulate data signals. NAD processor 31 periodically changes the mode of operation of telematic terminal 30 from reception standby state to power saving mode on the basis of real-time information received from RTC unit 32a.  See para 64-65).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim into Chao et al. and the teachings of Lee because each of Kim, Lee and Chao et al. teach power saving in the memory system and further, because combining the prior art elements of Kim with Chao et al. and Lee according to known methods would have yielded predictable results, using the techniques of Kim would have improved Lee and Chao et al. in the same way, and applying the techniques of Kim to improve Lee and Chao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to reduce the power consumption in memory system). [See MPEP 2143].

Allowable Subject Matter
	Claims 3, 5-6, 8, 12, 14-15, 17-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3, 5-6, 9,12, 14, 18 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the power manager further decides whether to exit the power saving 
	wherein the power manager controls the memory and the memory device to flush data of the part of the memory to the memory device, before stopping power supply to the part of the memory (claims 5, 14);
	wherein the active time zone is the daytime, and the inactive time zone is the nighttime (claims 9, 18);
	deciding whether to exit the power saving mode based on the current time; increasing the previously lowered frequency of the clock to generate a normal clock when deciding to exit the power saving mode; and operating at an increased speed based on the normal clock (claims 6, 12).
Conclusion
	Claims 1-2, 4, 7, 9-11, 13, 16, 19-20 are rejected.  Claims 3, 5-6, 8, 12, 14-15, 17-18 are objected
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185